Mr. Justice Hill
delivered the opinion of the court:
This action was brought by William S. Park, now deceased, Alonzo Park, executor, being substituted as appellee against Phoebe A. Park, Walter *357L. Park, James G. Park, Manuel Martínez, Miguel Martinez and Juan Louis Montoya, appellants, to restrain the defendants from interfering with plaintiff’s right to the use and enjoyment of certain waters for irrigation, in what is called Pinos Creek, in certain irrigation ditches called Montoya Ditches Nos. 1, 2 and 5, and priorities Nos. 4 and 168 therefor, judgment was rendered in favor of the plaintiff (appellee), from which appellants appeal.
This suit was instituted prior to the bringing of suit No. 5712 between the same parties, including one Theophile Benjosky, and is over the same water and involves the same questions of law and fact as in the other case. This cause involved the question of injunction relief only, and did not define the different interests of the sundry parties or quiet title to their interest therein.
The decision in that case controls in this. For the reasons there stated, the judgment is affirmed.

Affirmed.

Chief Justice Steele and Mr. Justice- Gabbebt concur.